UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Under Rule 14a-12 USA TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(I)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: 1 USA Technologies, Inc. issued the following press release on June 18, 2012: FOR IMMEDIATE RELEASE Investor Contact: Media Contact: Veronica Rosa Joe Crivelli VP, Corp. Comm. and Investor Relations Senior Vice President USA Technologies Gregory FCA 484-359-2138 610-228-2100 vrosa@usatech.com joec@gregcomm.com USA Technologies Issues Open Letter to Shareholders Reiterating Execution of Business Plan Successful Execution of Strategic Initiatives Positions Company for Long-Term Value Creation and Financial Returns Leading Proxy Advisory Firms ISS and Glass Lewis Agree that USAT Shareholders Should Vote For USAT’s Highly Qualified Director Nominees USAT Urges Shareholders to Protect Their Investment By Voting the WHITE Proxy Card MALVERN, PA, June 18, 2012 USA Technologies, Inc. (NASDAQ: USAT) (“USAT” or “the Company”), a leader of wireless, cashless payment and M2M telemetry solutions for self−serve, small−ticket retailing industries, today issued an open letter to shareholders emphasizing the strength of its business and highlighted the ongoing execution of its strategic plan that is resulting in improved operational and financial performance. USAT recommends shareholders disregard what USAT believes are the false and misleading statements that have been disseminated by dissident shareholder Bradley Tirpak operating under the self-laudatory moniker “S.A.V.E.”USAT recommends shareholders vote FOR the Company’s highly qualified nominees on the WHITE proxy card and discard any proxy materials they may have received from S.A.V.E. 2 Dear Fellow Shareholders: THE USAT PLAN TO BUILD LONG-TERM SHAREHOLDER VALUE Over the past month, you have seen back and forth correspondence and press releases from us as well as from a disgruntled former board member of our company.Let us be perfectly clear on the facts – and leave the fiction to them. The USAT team, led by our new CEO, Steve Herbert, and directed by our highly qualified and experienced board with 5 new independent members, including a new lead independent director, has developed and begun to implement a strategic plan to build long term shareholder value for all of our shareholders. At the heart of USAT’s business strategy lies a focus on aggressively leveraging USAT’s ePort solutions, specifically designed for the unique needs of the small ticket, self-serve retail market. The centerpiece of this offering, the ePort Connect® service, which generates 80% of USAT’s revenues, offers customers turnkey telemetry, machine-to-machine (“M2M”) and cashless payment services, including a number of recently introduced value-add services.By focusing on a high-margin service model, USAT is developing a reliable, profitable stream of recurring revenues that creates a foundation for profitability and long-term value creation. Specifically, USAT’s strategic plan is based on four fundamental pillars that are generating results: USAT’s Strategic Plan for Growth and Profitability USAT’s financial and operational position is fundamentally strong and positioned for profitability and growth. ● Adjusted EBITDA of $336,000, an increase of 136% year-over-year.1(See definition and reconciliation below.) FINANCIAL
